I do not agree with this opinion. The proceeding was an application for the registration of title under the Torrens law, and in my judgment the court had no authority, on the petition of the heirs of Dora Hageman filed in that proceeding, to make the order of September 27, 1917, as a final determination of the cause. That order did not purport to be a final disposition of the proceeding to register title, but was subject to be reconsidered, revised, modified or vacated on the final hearing of the application for registration, which was still pending, according to the judgment of the court at that time. In my opinion the order of *Page 77 
September 27, 1917, was contrary to the evidence in the case and was not justified by the law, but the opinion holds that the court at the final hearing could not consider the evidence but was bound by the previous interlocutory order, and in this, I think, is in error.